Citation Nr: 1308406	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-36 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hearing loss in the right ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  An August 2012 Board decision granted service connection for tinnitus and remanded the claim for service connection for right hearing loss. 

In June 2011, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the proceeding has been associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Exposure to acoustic trauma during service is demonstrated. 

2.  The probative evidence of record is against a conclusion that the Veteran has hearing loss in the right ear as a result of service, to include exposure to acoustic trauma therein. 


CONCLUSION OF LAW

Hearing loss in the right ear was not incurred in or aggravated by service and sensorineural hearing loss in the right ear may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.    

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in September 2008 and August 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  The case was last readjudicated in a supplemental statement of the case issued in January 2013.   

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all VA and available post-service medical records have been obtained and associated with the claims file.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was examined by VA during the pendency of this appeal in January 2009 and August 2012, and an April 2012 VA medical expert opinion pursuant to 38 C.F.R. § 20.901 (VHA opinion) addressing the medical questions at issue was obtained.  The April 2012 and August 2012 opinions are adequate as the missing information necessary to render an adequate opinion was identified and considered when provided, the claims file was reviewed, including in-service audiometric data, and a supporting rationale was provided for the conclusion reached.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  Also, the Board finds that the AMC complied with the August 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

II.  Service Connection for Right Ear Hearing Loss

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that it has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any additional evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as sensorineural hearing loss as an organic disease of the nervous system, becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined at 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a Veteran's period of active military service in order for service connection to be granted. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a Veteran who seeks to establish service connection for a current hearing disability may present competent evidence establishing that a current hearing disability is the result of an injury or disease incurred in service, even if actual hearing loss is not demonstrated at service separation.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley , 5 Vet. App. at 159-60.  If competent evidence sufficiently demonstrates a causal relationship between the Veteran's in-service exposure to loud noise or other acoustic injury and his current disability, it would follow that he incurred an injury in service and the requirements of 38 U.S.C.A. §§ 1131 are satisfied.  Hensley , 5 Vet. App. at 160  .

The Veteran contends that his right ear hearing loss is due to acoustic trauma in service.  See, e.g., June 2011 hearing at pp. 3-6.  Acoustic trauma has been conceded by VA (the Veteran's Military Occupational Specialty, "Combat Construction Specialist," as listed on his DD Form 214 is consistent with acoustic trauma), to include in the February 2009 rating decision that granted service connection for hearing loss in the left ear.  Moreover, in its August 2012 Board decision granting service connection for tinnitus, the Veteran had provided a "generally consistent account of military noise exposure."  The Veteran testified that whereas he did not have ear protection during service, he has utilized hearing protection since service while performing his duties as a famer.   See, e.g., June 2011 hearing at p. 5.   

During the Veteran's period of active service, and prior to 1962, the Veteran's service treatment records are silent as to complaints or a diagnosis of hearing loss, bilaterally.  In 1962, he was afforded two separation audiograms.  VA recognizes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures below are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the ISO-ANSI.  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures below on the right in each column in parentheses.





Feb. 1962


HERTZ



500 (+15)
1000 (+10)
2000 (+10)
3000 (+10)
4000 (+5)
RIGHT
20 (35)
20 (30)
10 (20)
--
15 (20)
LEFT
25 (40)
20 (30)
15 (25)
--
35 (40)


May 1962


HERTZ



500 (+15)
1000 (+10)
2000 (+10)
3000 (+10)
4000 (+5)
RIGHT
-5 (10)
-10 (0)
-10 (0)
0 (10)
5 (10)
LEFT
-10 (5)
-10 (0)
-10 (0)
5 (15)
35 (40)

Following the submission of his claim for bilateral hearing loss in August 2008 (for which left ear hearing loss has been granted service connection), the Veteran was afforded a VA examination in January 2009.  The examiner noted that a whispered voice test from April 1960 was within normal limits, and that audiometric evaluations from February and May 1962 revealed mild, high frequently hearing loss at 4000 Hz in the left ear only.  Post-service, the Veteran was a farmer, and recreational noise exposure was not reported.  On examination, puretone thresholds were:

Jan. 2009


HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
45
60
65
LEFT
15
0
35
65
65

Speech recognition was 94 percent, bilaterally.  The Veteran was diagnosed with bilateral, high frequency sensorineural hearing loss, mild to severe in the left, and mild to moderately severe in the right.  While the January 2009 VA examiner opined that a portion of left ear hearing loss was mostly likely caused by or a result of in-service noise exposure, because his medical records indicated mild hearing loss at 4000 Hz at the time of discharge, it was less likely than not that current hearing loss in the right ear was etiologically related to service, as hearing at separation was "within normal limits."  As discussed above, however, this finding did not appear to fully take into account the ISO-ANSI standards (thresholds of 35 and 30 at 500 and 1000 Hertz, respectively, demonstrated in the right ear on the February 1962 audiogram).  The examiner also stated that civilian noise exposure and presbycusis "[could] be contributing factors." 

An August 2009 statement from the Veteran's private physician noted that the Veteran suffered from hearing loss, right greater than left, as indicated on the VA examination of record.  It was further noted that the Veteran had a history of military noise exposure to M-1 rifles, bulldozers, and large trucks, with no recreational noise exposure.  She opined that his current diagnosis of hearing loss was likely the result of noise exposure during service.  

Based on the foregoing conflicting evidence, the Board found that a VHA opinion was necessary, and such an opinion from an audiologist was completed in April 2012.  The audiologist noted the Veteran's history of hearing loss and opined that even if there was no other occupational or recreational noise exposure, the Veteran's current right hearing loss as of the 2009 exam is no more than would normally be expected from the aging process alone.  The audiologist cited to a peer-reviewed article in support of his finding.

However, the April 2012 VHA audiologist found that, because of a lack of information, he was not able to comment as to whether or not the 2009 hearing loss is consistent with noise-induced hearing loss.  The audiologist explained that "[T]ypically one would look for a 'noise notch' with thresholds poorest at 3K or 4K Hz and some recovery at 6K and or 8K Hz."  Because only the opinion and results listed above-and not the complete audiological evaluation-was of record, the April 2012 VHA audiologist was unable to detect the presence or absence of a "noise notch" which would indicate right ear hearing loss due to acoustic trauma.

To address the aspects of the April 2012 opinion that were not conclusive, the August 2012 remand directed the AMC to obtain a copy of the full audiogram (showing threshold levels at 6000 HZ and 8000 HZ) conducted at the January 2009 VA C&P examination, if available.  The remand also directed that the Veteran be afforded an examination to determine if the Veteran's right ear hearing loss was the result of service that included consideration of the Veteran's in-service audiological testing results in light of the ISO-ANSI standards described above, and, as relevant, the presence or absence of a noise notch in the Veteran's audiometric test results.  Based on consideration of this evidence and the other evidence contained in the claims file, the remand directed the examiner to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current right ear hearing loss is related to his period of active service, to specifically include his in-service acoustic trauma.   

Following the August 2012 remand, the record reflects, as requested by the AMC,  receipt of an additional report from the January 2009 VA audiometric examination in the form of a graph charting audiometric thresholds from .25 to 8 thousand Hertz.   The Veteran was also afforded the requested VA examination in August 2012 that showed the following puretone thresholds in the right ear of 10, 10, 50, 50, 50, 45, and 45 at 500, 1000, 2000, 3000, 4000, 6000, and 8000 Hertz, respectively.  
Speech audiometry revealed speech recognition ability of 88 percent in the right ear.  The opinion following the examination was as follows: 

This examiner finds that this [V]eteran's right hearing loss is less likely than not due to his period of active service.  Induction exam dated 6 April 1960 indicates this [V]eteran passed the whisper test, bilaterally.  Separation exam documents that this [V]eteran had normal hearing from 250-8000Hz in the right ear.  When asked if he had any ear, nose, or throat trouble, [V]eterans answered "no."  The configuration of his hearing in his right ear at the time of separation was more of a reverse slope, being worse in the lower frequencies, improving in the higher frequencies-all thresholds still being within normal limits . . . .
With the conversion to [ISO-ANSI], the testing [at separation in 1962] shows a hearing loss in the lower frequency range.  However, one must consider a few things:  these thresholds were only air conduction thresholds, and we do not know of the testing environment.  Low frequency hearing loss in this case could be due to excessive room noise, fluid behind the eardrum, but it is NOT [] consistent with a noise induced hearing loss.  Also, on today's examination, [V]eteran does not present with any hearing loss in the lower frequencies.  So, if the above test showed a sensorineural hearing loss, the thresholds would not have gotten better on today's exam.  Thus, I do not consider the low frequency loss an accurate measure of the [V]eteran's sensitivity when he separated.  There is not a noise notch on the audiogram from separation.

With respect to the specific question of whether the Veteran's current right ear hearing loss was consistent with in-service acoustic trauma, the examiner stated that this was "a moot point considering all of the evidence presented in this case" as "[t]here is no scientific evidence that states noise exposure from 50 years ago would cause a hearing loss today.  With noise exposure, hearing loss can be immediate, or with continued noise exposure, will show up over time.  The point is, one does not suffer acoustic trauma while in the service and then a hearing loss presents 50 years later."

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this case, the Board finds the probative value of the negative opinion following the August 2012 VA examination and the August 2012 VHA opinion, to be of greater probative value than the positive medical opinion rendered by the private examiner in August 2009.  First, unlike the negative opinions, which are all documented to have been based on review of the audiometric results from service, the August 2009 opinion is not documented to have included consideration of the in-service audiometric findings.  The Board finds that a consideration of the in-service audiometric findings is crucial to the nexus question.  Moreover, the negative opinions provided a detailed rationale for the conclusion reached.  For these reasons, the Board finds that the negative opinions are more persuasive and therefore more probative than the positive opinion. 

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced and credible in his belief that his hearing loss is related to service, ultimately, the etiology of his hearing loss may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the nature or etiology of his current hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The probative medical opinion evidence outweighs the lay evidence.

In reaching the above conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  The preponderance of the evidence, however, is against the Veteran's claim and so that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

      (CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for hearing loss in the right ear is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


